DLD-263                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1872
                                       ___________

                                    ROGER WILSON,
                                              Appellant

                                             v.

                            CHRIS EYSTER; PAUL BOAS
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                       (W.D. Pa. Civil Action No. 2-18-cv-00306)
                      District Judge: Honorable Nora Barry Fischer
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 12, 2018
            Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                              (Opinion filed: July 20, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Roger Wilson, proceeding pro se, appeals an order of the United States District




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court for the Western District of Pennsylvania dismissing his complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B). We will summarily affirm the judgment of the

District Court.

       Wilson filed a complaint against attorneys Chris Eyster and Paul Boas. He alleged

that Eyster and Boas took his money, did not do any work or prove his innocence in

connection with charges brought against him in 2006 and 2007, enslaved him by selling

him out, and stole his patents. Wilson brought claims pursuant to 18 U.S.C. § 1589, a

criminal statute prohibiting forced labor, and 18 U.S.C. § 1708, a criminal statute

prohibiting theft or receipt of stolen mail, and sought two billion dollars in damages.

       The District Court adopted the Magistrate Judge’s report and recommendation to

dismiss the complaint as frivolous because Wilson’s claims are based on indisputably

meritless legal theories. The Magistrate Judge explained that a civil suit can be brought

for a violation of § 1589, but that Wilson did not allege facts supporting a claim that he

was a victim of forced labor. The Magistrate Judge also stated that there is no private

cause of action for a violation of § 1708 and recommended denying supplemental

jurisdiction to the extent Wilson was trying to assert any state law claims. The District

Court overruled Wilson’s objections to the report in which he challenged the procedures

that were used, asserted that he wished to claim a violation of 18 U.S.C § 1584,

and disputed that he could not sue for theft by deception. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990).



                                             2
       The District Court’s decision is supported by the record. Wilson has not shown

that improper procedures were used in his case. See 28 U.S.C. § 636(b) (authorizing

recommendations by a Magistrate Judge). To the extent he sought to bring a claim under

§ 1584, which prohibits the sale of a person into involuntary servitude, Wilson did not

show that this statute is implicated or that he has a non-frivolous claim. In addition, as

recognized by the District Court, § 1708 does not provide for a private cause of action.

Cf. Ziglar v. Abbasi, 137 S. Ct. 1843, 1855-56 (2017) (courts will not create a private

cause of action where a statute does not itself so provide); Central Bank of Denver, N.A.

v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994) (noting reluctance to

infer a private right of action from a criminal prohibition alone). Wilson’s complaint was

properly dismissed. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Because this appeal does not present a substantial question, we will summarily

affirm the judgment of the District Court.




                                              3